109 U.S. 117
3 S.Ct. 105
27 L.Ed. 877
DOUBLE-POINTED TACK CO.v.TWO RIVERS MANUF'G CO. and others.1
November 5, 1883.

This is a suit in equity brought in the circuit court of the United States for the eastern district of Wisconsin, for the infringement of letters patent No. 147, 343, granted February 10, 1874, to the plaintiff, the Double-pointed Tack Company, as assignees of Purches Miles, the inventor, for an 'improvement in bail-ears.' The circuit court dismissed the bill, and the plaintiff has appealed to this court.
The specification of the patent says:
'Wire staples have been employed to form the fastening eyes      for bails, and these have been driven into the wood with the      penetrating points nearly at right angles to the surface, and      in use they are liable to pull out by the weight. My      invention consists in a bail-fastening staple made of wire,      with the penetrating ends cut at such an angle that, in      driving them into the wood, they will assume an upward      inclination, so that the weight will tend to force such      points inwardly rather than to draw them out, and the bending      of the ends in clinching will always be upwardly, thus making      a better and more reliable article than heretofore; and I      combine with such fastening a convex metallic washer to keep      the bail from contact with the wood or the paint thereon. In      the drawing, figure 1 is a section of the fastening,      complete;     figure 2 shows the compound staple-fastening separately; and      figure 3 is an elevation of the washer. The wood-work, a,      represents part of a bail or tub, and the bail, b, is of      wire, having eyes, c, at the ends, which are bent so as to      stand parallel, or nearly so, to each other. The compound      staple-fastening, d, is made with the penetrating points, 2,      3, loop, 4, for the eye, c, and the body, 5. The ends, 2, 3,      of the wire are cut diagonally, so that, in driving them into      the wood, the tendency is to bend upwardly and clinch, and      they will usually be long enough to pass through the wood and      be clinched. The body of the fastening stands vertically, or      nearly so, and will usually be partially embedded in the      wood. The sheet-metal washer, e, prevents the eye, c, coming      against the wood. The points of the staple penetrate the wood      upwardly, so as effectually to prevent the staple pulling out      under the ordinary strain to which it is subjected.'
The claims of the patent are these:
'(1) The compound staple-fastening, d, for bails, made with      the diagonally cut penetrating points, 2 and 3, loop, 4, and      body, 5, said diagonally cut points being positioned as set      forth, so as to bend upwardly in driving into the wood, as      set forth. (2) The convex metallic washer, e, in combination      with the compound bail-fastening staple, d, having upwardly      penetrating points, 2, 3, and loop, 4, as and for the      purposes specified.'
A. v. Briesen, for appellant.
Wm. P. Lynde, for appellee.
BLATCHFORD, J.


1
The gist of the invention set forth in the descriptive part of the specification, so far as the first claim is concerned, is to cut the two penetrating ends of the wire diagonally, and in such a way that, while the staple is being driven, the cut faces will both of them be on the lower side, and the two penetrating ends will both of them incline upwardly. It is shown to have been commonly known that the effect of a bevel or a diagonal cut on a penetrating point was to force the point, in being driven, in a direction away from the bevel or cut. Double-pointed staples, with a diagonal cut on each point, but the diagonal cut on one point on the upper and outer side, and on the other point on the lower and outer side, as the staple was driven, were old. They were used to secure wire screens as guards for windows. The effect in driving them was to bring the two points together, by throwing them towards each other, through their movements in opposite directions. The mechanical action embodied was the forcing each point, in being driven, in a direction away from its bevel or cut. The result was that the legs of the staple were bent and came together, and were thus clinched in the driving, and it was more difficult to pull out the staple than if the legs had gone in without bending. In view of this state of the art, there was no patentable invention, and nothing more than mechanical skill, in putting the diagonal cuts or bevels on the same side of each leg of the staple, so as to give both points, in driving, an inclination in the same direction, that direction being one away from both bevels, and in using the device to fasten a bail. This was the view taken by the circuit court. There is no suggestion in the specification or claims as to any invention or novelty in the form of the loop, or of the body, or in the relative lengths of the two penetrating points, or as to the angles formed by such points with the loop, or the body, before driving. The so cutting the penetrating ends that they will both of them incline upwardly, in driving, is the only feature of invention set forth, and to this the patent must be limited, so far as the first claim is concerned.


2
The second claim is for the washer in combination with the staple of the first claim. This is not a patentable combination. There is only an aggregation of parts when the staple is used with the washer. The use of the washer is stated in the specification to be to keep the eye at the end of the bail from contact with the wood or the paint thereon. The upper point or leg of the staple goes through the eye and through the center of the washer; but the presence of the washer does not modify or affect the action of the staple, nor does the staple modify or affect the action of the washer. The washer keeps the eye of the bail from rubbing the wood of the pail. It would have the same effect if it were fastened in some other way than by having the leg of the staple pass through it, and the staple would in such case have the same operation which it now has.


3
The decree of the circuit court is affirmed.



1
 S. C. 3 Fed. Rep. 26.